

	

		II

		109th CONGRESS

		1st Session

		S. 747

		IN THE SENATE OF THE UNITED STATES

		

			April 11, 2005

			Mr. Lugar (for himself,

			 Mr. Bingaman, Mr. Cochran, Mr.

			 Kerry, Mr. Durbin, and

			 Mrs. Feinstein) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To give States the flexibility to reduce

		  bureaucracy by streamlining enrollment processes for the medicaid and State

		  children’s health insurance programs through better linkages with programs

		  providing nutrition and related assistance to low-income

		  families.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Children’s Express Lane to Health

			 Coverage Act of 2005

				.

		

			2.

			Findings; purpose

			

				(a)

				Findings

				Congress finds the

			 following:

				

					(1)

					Despite gains made in recent

			 years, 8,900,000 children in the United States are uninsured. Of those,

			 6,900,000 are eligible for public health insurance coverage.

				

					(2)

					Most low-income uninsured

			 children are enrolled in nutrition and related programs that operate under

			 income guidelines similar to those of the medicaid program. In fact, 63

			 percent, or 4,300,000, low-income uninsured children are in families that

			 receive benefits through the food stamps program, the National school lunch

			 program, or the special supplemental nutrition program for women, infants and

			 children (commonly referred to as WIC).

				

					(3)

					The public would be well

			 served if Federal means-tested public programs were able to improve

			 administrative efficiency and coordination as well as reduce unnecessary

			 bureaucracy.

				

					(4)

					Uninsured children would be

			 well served if their enrollment in a nutrition-based or other means-tested

			 program could serve as a gateway to health coverage.

				

					(5)

					Existing law already allows

			 children to be found income eligible for WIC based on their enrollment in the

			 medicaid program. Current law does not, however, give States adequate

			 flexibility to make an income determination for eligibility for the medicaid or

			 State children’s health insurance program based on an uninsured child’s

			 enrollment in WIC or another public program.

				

				(b)

				Purpose

				The purpose of this Act is to

			 give States the flexibility to find children income eligible for the medicaid

			 program or State children’s health insurance program based on the fact that the

			 children are eligible for nutrition assistance or similar public programs with

			 comparable income standards and methodologies.

			

			3.

			State option to provide for simplified determinations of a

			 child’s financial eligibility for medical assistance under medicaid or child

			 health assistance under SCHIP

			

				(a)

				Medicaid

				

					Section

			 1902(e) of the Social Security

			 Act (42 U.S.C. 1396a(e)) is amended

			 by adding at the end the following:

				

					

						(13)

						(A)

							At the option of the State,

				the plan may provide that financial eligibility requirements for medical

				assistance are met for an individual who is under an age specified by the State

				(except as provided in subparagraph (C), not to exceed 21 years of age) by

				using a determination made within a reasonable period (as determined by the

				State) before its use for this purpose, of the individual’s family or household

				income, or if applicable for purposes of determining eligibility under this

				title or title XXI, assets or resources, by a Federal or State agency, or a

				public or private entity making such determination on behalf of such agency,

				specified by the plan, including (but not limited to) an agency administering

				the Food Stamp Act of 1977, the

				Richard B. Russell National School Lunch

				Act, or the Child Nutrition Act of

				1966, notwithstanding any differences in budget unit, disregard,

				deeming, or other methodology, but only if—

							

								(i)

								the agency has fiscal

				liabilities or responsibilities affected or potentially affected by such

				determination; and

							

								(ii)

								any information furnished

				by the agency pursuant to this subparagraph is used solely for purposes of

				determining eligibility for medical assistance under this title or for child

				health assistance under title XXI.

							

							(B)

							Nothing in subparagraph (A)

				shall be construed—

							

								(i)

								to authorize the denial of

				medical assistance under this title or of child health assistance under title

				XXI to an individual who, without the application of this paragraph, would

				qualify for such assistance;

							

								(ii)

								to relieve a State of the

				obligation under subsection (a)(8) to furnish medical assistance with

				reasonable promptness after the submission of an initial application that is

				evaluated or for which evaluation is requested pursuant to this paragraph;

				or

							

								(iii)

								to relieve a State of the

				obligation to determine eligibility for medical assistance under this title or

				for child health assistance under title XXI on a basis other than family or

				household income (or, if applicable, assets or resources) if an individual is

				determined ineligible for such assistance on the basis of information furnished

				pursuant to this paragraph.

							

							(C)

							At the option of a State,

				the financial eligibility process described in subparagraph (A) may apply to an

				individual who is older than age 21 if the individual’s eligibility for medical

				assistance under this title is based on pregnancy or if the individual is a

				parent, guardian, or other caretaker relative of an individual found eligible

				under subparagraph (A).

						.

			

				(b)

				SCHIP

				

					Section

			 2107(e)(1) of the Social Security

			 Act (42 U.S.C. 1397gg(e)(1)) is

			 amended by adding at the end the following:

				

					

						(E)

						Section 1902(e)(13)

				(relating to the State option to base an individual's eligibility for

				assistance on financial determinations made by a program providing nutrition or

				other public assistance (except that the State option under subparagraph (C) of

				such section shall apply under this title only if an individual is

				pregnant)).

					.

			

				(c)

				Effective date

				The amendments made by this

			 section take effect on October 1, 2005.

			

